DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 is a duplicated claim 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrases “the via are angled at 45 degrees” in claim 10 is unclear. It is vague and indefinite to the examiner what the applicant is intending to describe of that the angle, that is, a single via is angled at 45 degree related to the ground plane or a plurality of vias are angled at 45 degree making V-shape, etc.  

	Similar rational is also applied to claim 11.
	Re claim 12: Applicants claim that “an area of the antenna on the substrate is 400 micrometers”, the examiner will interpret as “an area of the antenna on the substrate is 400 square micrometers.” If this interpretation is incorrect, please advise so in next communication.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8-9, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. (US 2017/0186710).
Re claim 1:	Yoon teaches an on-chip antenna comprises a glass substrate (1203) serving as a silicon substrate; a disc-loaded monopole antenna (1200) serving 
Re claim 2:	The on-chip antenna further comprising a disc placed on the bottom of the TSV_A that performs impedance matching (paragraphs 0048).  
Re claim 3:	Wherein the impedance matching improves the overall signal strength (paragraphs 0048).  
Re claim 5:	Wherein the silicon substrate further includes top (1212) and bottom ground planes (fig. 12A).  
Re claim 6:	Wherein the ground planes act as a wireless waveguide for a signal through the TSV_A (paragraphs 0052, 0057).  
Re claim 8:	Wherein the TSVA comprises copper layer (1224) (paragraph 0056)
Re claim 9:	Wherein the TSV_A includes a via (1215).  
	Re claim 13:	Wherein wireless communication occurs through the silicon substrate that acts as a wireless waveguide for a signal (paragraph 0047-0062).
	Re claim 14:	Wherein the TSV_A does not radiate on the surface of the silicon substrate (i.e., a feeding line (1209) excite the antenna, paragraph 0052).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon.
The teachings of Yoon have been discussed above.
Although, Yoon teaches the geometry of the disc-loaded monopole antenna (1200) (i.e., the diameters (d1 and d2) of the via and disc, fig. 12B, paragraph 0052), he fails to teach that the particular dimension of the area of the antenna.
However, it would have been an obvious design variation well within the ordinary skill in the art failing to provide any unexpected results for choosing the dimension of the disc-loaded monopole antenna for transmitting/receiving information therewith, and therefore an obvious expedient.


Allowable Subject Matter
Claim 15 is allowed.
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of prior art teaches the on-chip antenna comprising a gap of silicon placed between the disc and a bottom ground to modify capacitance as set forth in the claims.

Additional Remarks
The lack of an art rejection with this Office action is not an indication of allowable subject matter (i.e., even though the claims 10 and 12are rewritten or amended to overcome the rejection under 35 U.S.C. 112 as discussed above).  The disclosure/claimed language is such that it is impractical to conduct a reasonable search of the prior art by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hwangbo et al. (US 10756416) teaches a TGV antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401.  The examiner can normally be reached on 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/SEUNG H LEE/Primary Examiner, Art Unit 2887